               Case: 1:20-cr-00087-MRB Doc #: 1 Filed: 08/12/20 Page: 1 of 12 PAGEID #: 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                    SouthernDistrict
                                                 __________ Districtof
                                                                     of__________
                                                                        Ohio

                  United States of America                        )
                             v.                                   )
                     ADESH BISSOON
                                                                  )      Case No.    1:20-mj-599
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of March 2018 through Aug. 11, 2020, in the county of                          Hamilton         in the
     Southern          District of              Ohio          , the defendant(s) violated:

            Code Section                                                   Offense Description
18 U.S.C. 1349                                  Conspiracy to Commit Mail Fraud




         This criminal complaint is based on these facts:
See attached affidavit of TIGTA Special Agent Sean Williams.




         ✔ Continued on the attached sheet.
         u


                                                                                             Complainant’s signature

                                                                                  Sean Williams, Special Agent, TIGTA
                                                                                              Printed name and title

$WWHVWHGWRE\WKH$SSOLFDQWLQDFFRUGDQFHZLWK)HG5&ULP3


Date:     8/12/2020
                                                                                                Judge’s signature

City and state:                         Cincinnati, Ohio                     Hon. Karen L. Litkovitz, U.S. Magistrate Judge
                                                                                              Printed name and title
   Case: 1:20-cr-00087-MRB Doc #: 1 Filed: 08/12/20 Page: 2 of 12 PAGEID #: 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO

IN THE MATTER OF THE CRIMINAL                          )
COMPLAINT OF:                                          )
                                                       )       Case No.      1:20-mj-599
ADESH BISSOON                                          )
                                                       )

                           AFFIDAVIT IN SUPPORT OF
                   CRIMINAL COMPLAINT AND ARREST WARRANT

          I, Sean Williams, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

          1.     I submit this affidavit in support of a criminal complaint and arrest warrant

against ADESH BISSOON for a violation of 18 U.S.C. § 1349 (Conspiracy to Commit Mail

Fraud).

          2.     I am a special agent with the U.S. Department of the Treasury, Treasury

Inspector General for Tax Administration (“TIGTA”). TIGTA is tasked with ensuring the

integrity of the IRS and its infrastructure security and protecting the IRS against external

attempts to corrupt tax administration. TIGTA special agents are certified criminal

investigators with authority to carry firearms, make arrests, execute warrants, and administer

oaths. I am assigned as a Criminal Investigator within the Cincinnati Field Office. I am also

a member of TIGTA’s Cyber Investigative Cadre, whose mission is focused on

communications- and computer network-related investigations. I have been employed by

TIGTA since 2018. Prior to my employment with TIGTA, I was a special agent, investigator,

and police officer with multiple U.S. federal government agencies. I have received training

from the National Cyber-Forensics and Training Alliance and TIGTA’s Cybercrimes
   Case: 1:20-cr-00087-MRB Doc #: 1 Filed: 08/12/20 Page: 3 of 12 PAGEID #: 3




Investigative Division.

       3.      The facts in this Affidavit are based on my personal knowledge as well as on

information I learned from other sources, including law enforcement databases, reports

prepared by other law enforcement officers, and conversations I have had with other law

enforcement officers and witnesses involved in this investigation.

       4.      Because I am submitting this affidavit for the limited purpose of securing a

criminal complaint and arrest warrant, I have not included every fact that I know about this

investigation; I have set forth only those facts that I believe are necessary to establish

probable cause to believe that BISSOON has violated 18 U.S.C. § 1349.

                                     PROBABLE CAUSE

       A.      The government is investigating an identity-theft and mail-fraud scheme
               in which the subjects have exchanged stolen PII and fraudulent identity
               documents.

       5.      TIGTA is investigating an identity-theft and mail-fraud scheme in which

victims’ stolen PII has been shared among multiple subjects, including via email and text.

       6.      In 2019, email search warrants showed that, starting in at least November 2013

and continuing through late 2019, ADESH BISSOON, Coconspirator 1, and Coconspirator 2

sent and received emails containing many individuals’ personally identifiable information

(“PII”) and/or fraudulent identity documents, including fraudulent driver’s licenses and Social

Security cards. Some of the individuals whose PII was exchanged among the coconspirators

had addresses in the Southern District of Ohio.

       7.      In connection with the scheme, as I describe below, the coconspirators caused

physical checks, drawn from an account in the name of a victim, to be mailed to a P.O. Box in
                                                 2
   Case: 1:20-cr-00087-MRB Doc #: 1 Filed: 08/12/20 Page: 4 of 12 PAGEID #: 4




Cincinnati for deposit into a financial account controlled by BISSOON.

       B.      Evidence suggests that the user of ABissoon26@gmail.com is BISSOON.

       8.      From at least November 2013 through December 2019,

ABissoon26@gmail.com exchanged PII and fraudulent identity documents with

KeyStone11@gmail.com, an account used by Coconspirator 1. For example, on October 18,

2014, KeyStone11@gmail.com sent ABissoon26@gmail.com an email titled “GAME PLAN”

that contained lists of victims’ names and bank account numbers and this message: “try ur

best to be extremely cautious…be a strategic method to keep all accounts active….the grand

total for everyone combined for both TX & WA is about $720,000. So let me know if ur

GAME…”

       9.      I believe BISSOON is the user of ABissoon26@gmail.com. First, the email

signature lists “ADESH BISSOON.” Second, on the phone of Coconspirator 2—at whose

house agents found evidence of identity theft (such as debit cards, personal checks, and bank

account statements in other people’s names) during a January 2020 search warrant—agents

found messages with phone number XXX-XXX-5027 (the “5027 Phone”), dated October

2019 through January 2020, for which the contact name was “ADESH.” The 5027 Phone was

activated in BISSOON’s name in February 2005, and credit cards in his name were used to

pay the bill from 2015 through May 2020. Third, ABissoon26@gmail.com contained a photo

of a scanned copy of a Florida driver’s license with BISSOON’s name and birthdate from

May 2019; a “selfie” appearing to show BISSOON with his driver’s license from February

2015; and a scan of BISSOON’s passport from January 2015. Finally, as discussed below,

logins via an IP address subscribed to BISSOON link him to the account.
                                              3
   Case: 1:20-cr-00087-MRB Doc #: 1 Filed: 08/12/20 Page: 5 of 12 PAGEID #: 5




       C.      Evidence suggests that BISSOON is also the user of
               JerryLaster403@yahoo.com.

       10.     From November 2016 to November 2019, Coconspirator 2’s email accounts

exchanged suspected stolen PII and fraudulent identity documents with

JerryLaster403@yahoo.com. In May 2019, JerryLaster403@yahoo.com also received an

email from an account used by Coconspirator 1 that contained credit reports, a driver’s

license, and a Social Security card for a suspected victim.

       11.     JerryLaster403@yahoo.com contains evidence that BISSOON uses it. For

example, I found an altered utility bill from March 2016 (sent in January 2017) and an hourly

invoice template from January 2019; the metadata showed that both were authored by

“ADESH BISSOON.” I also found an email from BeenVerified.com, a company that

provides criminal-background and people-search services. Information from

BeenVerified.com showed that in July 2017 the account opened by

JerryLaster403@yahoo.com ran a search on the 5027 Phone (BISSOON’s number) and

“ADESH ALVIN BISSOON” (BISSOON’s full name).

       D.      J.A. is likely a victim of the scheme under investigation.

       12.     In ABissoon26@gmail.com, I found an Excel sheet, which the metadata show

was authored in April 2012 by BISSOON, that contained a table that I believe BISSOON

created to help him remember the bank accounts he had opened in other people’s names. For

example, the table included an entry for victim Jerry Laster and an associated bank account.

Another entry listed J.A.’s name and six associated bank accounts. On this particular

spreadsheet, there were eight names of suspected victims; in total, I have found approximately

                                               4
   Case: 1:20-cr-00087-MRB Doc #: 1 Filed: 08/12/20 Page: 6 of 12 PAGEID #: 6




a dozen such spreadsheets, which BISSOON sent to KeystoneInc11@gmail.com from

October 2014 through January 2015.

       13.     During my review of JerryLaster403@yahoo.com, I found an email dated July

9, 2019, to an account used by Coconspirator 2 with subject line “Suggested schedule to

create paper for players.” Based on my knowledge of this investigation, I believe that the

coconspirators use the term “paper” to refer to fraudulent documents; I have seen several

communications in which the coconspirators appeared to be using the term “paper” in that

way. The email listed the name of a suspected victim for each day of the week. J.A.’s name

was listed for “Wednesday.” BISSOON wrote to the recipient: “I suggest to hit for one

player per day.”

       14.     In January 2016, an email account used by Coconspirator 2 received an email

from “[nameredacted]225@gmail.com” (incorporating J.A.’s full name). The attachment,

which metadata show BISSOON wrote, was titled “JA Info for DL and SS.docx”; it said in

part “Use this address for the utility bill.” The address was 1508 Bay Road Apt. 729 in

Miami Beach, a building in the Flamingo Point complex, a complex in which BISSOON

resides at least part time, as explained below. Later the same day, Coconspirator 2 sent back a

driver’s license in J.A.’s name that listed the Bay Road address.

       E.      Coconspirator 2 and BISSOON communicated about suspected identity
               fraud via text as recently as January 2020.

       15.     Text communications in October 2019 between BISSOON (using the 5027

Phone) and Coconspirator 2 also revealed screenshots of what I believe was an attempted

mobile deposit for $950.53 by BISSOON into a bank account in the name of F.K. I believe

                                               5
   Case: 1:20-cr-00087-MRB Doc #: 1 Filed: 08/12/20 Page: 7 of 12 PAGEID #: 7




that F.K. is a victim of the scheme, because I know from reviewing emails from

FIUKid30@gmail.com that F.K.’s name was contained in multiple lists of PII sent to or

received by Coconspirator 2. On October 31, 2019, BISSOON texted Coconspirator 2 a

screenshot from the bank account showing that the check had been returned unpaid because

the bank believed it was altered and/or fictitious.

       16.     As of January 2020, when Coconspirator 2’s phone was seized, the last

communication via text between Coconspirator 2 and BISSOON was on January 7, 2020.

Coconspirator 2 wrote, “Sent the paper to my friend Jason. He at the office working hard.

Lol.” BISSOON responded, “I will contact you soon with the requested information.” Based

on my knowledge of this investigation, I believe that, when Coconspirator 2 referred to “the

paper,” he meant falsified documents created using stolen PII; I have seen several

communications in which, based on context, I believe Coconspirator 2 and his co-conspirators

were using the term “paper” in that way.

       F.      Checks in the name of suspected victim J.K. and in the name of an LLC in
               J.K.’s name were mailed to Cincinnati, Ohio, for deposit into an account
               in BISSOON’s name.

       17.     In September 2017, J.K. reported to the Miami-Dade Police Department in

Florida that someone had opened financial accounts in his/her name without authorization. I

believe that J.K. is a victim of the scheme under investigation, because evidence from

BeenVerified.com shows that an account associated with JerryLaster403@yahoo.com (an

account used by BISSOON, as described above) received a data report containing J.K.’s PII.

Additionally, my review of JerryLaster403@yahoo.com revealed that it contained a purported


                                                6
   Case: 1:20-cr-00087-MRB Doc #: 1 Filed: 08/12/20 Page: 8 of 12 PAGEID #: 8




Social Security card in J.K.’s name; based on my training and experience and knowledge of

this investigation, including other evidence that the coconspirators have a template for a

Social Security card, which they have used to create Social Security cards in various victims’

names, I believe that the purported Social Security card in J.K.’s name was created by the

coconspirators in furtherance of the fraud.

       18.     Between approximately March 16 and April 6, 2018, physical checks in the

name of J.K. or in the name of “[J.] K Consulting LLC” were mailed, via an online bill-pay

service that creates and mails physical checks, to a P.O. Box for Fidelity Investments located

in Cincinnati, Ohio, for deposit into an account in BISSOON’s name. These checks totaled

more than approximately $9,500.

       19.     From approximately June 4 through June 22, 2018, that same Fidelity

Investments account in BISSOON’s name received several mobile deposits from a bank

account in the name of J.K. These deposits totaled more than $50,000. Fidelity Investments

later identified these deposits as “altered/fictitious”; however, by the time the bank had made

that determination, the money had been transferred out of BISSOON’s account. The bank

then closed BISSOON’s account for suspected fraud.

       G.      Evidence suggests that BISSOON has lived at a certain address on Bay
               Road in Miami Beach, Florida, since April 2018.

       20.     As explained below, I believe that BISSOON has lived at a certain apartment

within the “Flamingo Point” complex in Miami Beach (the “Miami Beach Apartment”) at

least part time since April 2018.

       21.     When I reviewed the contents of ABissoon26@gmail.com, I found that on

                                               7
   Case: 1:20-cr-00087-MRB Doc #: 1 Filed: 08/12/20 Page: 9 of 12 PAGEID #: 9




April 12, 2018, the user sent an email to “Melissa.capo@aimco.com (Flamingo South Beach

– Center Tower)” with the subject line “C 2302 Move In Inspection Results.” 2302 is the

apartment number for the Miami Beach Apartment. The body of the email contained what

appear to be the results of the tenant’s move-in inspection for apartment C 2302 at the

Flamingo Center Tower. Based on my knowledge of the layout of Flamingo Point, I believe

that the “C” in the apartment number (“C 2302”) refers to the fact that the Miami Beach

Apartment is in the complex’s center tower.

       22.     From April 2018 through January 2020 (the latest date for which I have search

warrant results), Amazon.com sent email receipts to ABissoon26@gmail.com listing the

shipping address as the Miami Beach Apartment.

       23.     In April 2018, Atlantic Broadband IP-11 was registered to BISSOON, with the

5027 Phone as the associated phone number, at the Miami Beach Apartment. On May 1 and

July 9, 2019, IP-11 was used to log into ABissoon26@gmail.com (which address, as noted,

has been used in furtherance of the fraud). As of June 8, 2020, the account was still active at

the Miami Beach Apartment.

       24.     Evidence from the IRS shows that the coconspirators have opened LLCs using

victims’ PII; many were registered in 2017 and 2018 to various apartments at 1508 Bay Rd.,

Miami Beach, FL—the address of the neighboring tower at Flamingo Point (which complex

contains the Miami Beach Apartment). BISSOON received mail at 1508 Bay Rd. Apt. 509,

and he opened an internet service account for 1508 Bay Rd. Apt. 521, before moving to the

Miami Beach Apartment.

       25.     In 2016, four PayPal accounts were opened under JerryLaster403@yahoo.com,
                                              8
  Case: 1:20-cr-00087-MRB Doc #: 1 Filed: 08/12/20 Page: 10 of 12 PAGEID #: 10




victim J.L.’s name, the business name “Laster Medical,” and BISSOON’s former address:

1508 Bay Road, Apt. 509. PayPal closed three of the accounts on May 10, 2016, for

suspected fraud.

       26.    In April 2016, an American Express card was opened in J.L.’s name. The

account is still active. As of July 2020, an address associated with the account was the Miami

Beach Apartment.

       27.    In 2016, an account with PublicData.com, a website that allows users to obtain

individuals’ PII, was registered to JerryLaster403@yahoo.com at 1508 Bay Road. The

method of payment was the American Express card in J.L.’s name registered to the Miami

Beach Apartment. In 2016 and 2017, the account performed 339 searches, including searches

for several individuals who have reported being victims of identity theft. The account was

active through November 2019.

       28.    JerryLaster403@yahoo.com contained emails from January and March 2019

showing orders for two duplicate driver’s licenses, one of which was for victim J.V. The

shipping address was the Miami Beach Apartment.

       H.     In August 2020, agents executed a search warrant at the Miami Beach
              Apartment and found evidence of the identity-theft and mail-fraud
              scheme, including credit and/or debit cards in victim J.K.’s name.

       29.    On August 11, 2020, agents executed a search warrant at the Miami Beach

Apartment. BISSOON was present.

       30.    During the search of the premises, agents found approximately 20 driver’s

licenses in the names of other individuals. Agents also found approximately 200 credit and/or

debit cards and more than 20 checkbooks in other individuals’ names.
                                             9
     Case: 1:20-cr-00087-MRB Doc #: 1 Filed: 08/12/20 Page: 11 of 12 PAGEID #: 11




         31.   At least seven of the credit and/or debit cards agents located at the Miami

Beach Apartment were in the name of J.K., the victim described above in whose name

physical checks were mailed to the Fidelity Investments P.O. Box in Cincinnati, Ohio.

Another approximately four credit/debit cards found on the premises were in the name of “[J.]

K Consulting LLC” (with “[J.]” being victim J.K.’s first name).

         32.   Based on my training and experience and knowledge of this investigation, I

believe that most or all of individuals whose names appear on the driver’s licenses and

credit/debit cards found in BISSOON’s residence are victims of the identity-theft and

mail-fraud scheme described in this affidavit.

         33.   During an interview, BISSOON admitted to agents that he had attempted to

deposit fraudulent checks from accounts in other individuals’ names. When agents asked how

often he had successfully deposited such checks, BISSOON claimed that it had not worked

often and that he had had “terrible luck.” When agents asked BISSOON about the Fidelity

Investments account in his name that had received funds via physical checks mailed to a

Cincinnati P.O. Box and in the name of J.K. or “[J.] K Consulting LLC,” BISSOON admitted

that his account had been closed due to fraud.

//

//

//

//

//

//
                                                 10
  Case: 1:20-cr-00087-MRB Doc #: 1 Filed: 08/12/20 Page: 12 of 12 PAGEID #: 12




                                         CONCLUSION

       34.    Based on the foregoing, I respectfully request that the Court issue the proposed

criminal complaint and arrest warrant.

                                                   Respectfully submitted,



                                                   Sean Williams
                                                   Special Agent - Treasury Inspector General for
                                                   Tax Administration (TIGTA)


                                                                          August 12
 Attested to by the Applicant in accordance with Fed. R. Crim. P. 4.1 on _____________,
 2020.

 _______________________________
 HON. KAREN L. LITKOVITZ
 United States Magistrate Judge




                                             11
